Citation Nr: 1646975	
Decision Date: 12/15/16    Archive Date: 12/30/16

DOCKET NO.  10-05 735	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1. Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities.

2. Entitlement to an initial disability rating in excess of 10 percent for a lumbar spine disability.


REPRESENTATION

Veteran represented by:	John F. Cameron, Esq.


ATTORNEY FOR THE BOARD

S. Delhauer, Associate Counsel



INTRODUCTION

The Veteran served on active duty from March 1967 through August 1988, to include service in Vietnam from January 1968 through February 1969, during which time he was decorated for valor in combat with the enemy.

These matters come before the Board of Veterans' Appeals (Board) on appeal from an August 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, and a January 2014 rating decision by the Appeals Management Center. 

In his January 2010 substantive appeal, the Veteran requested that a Travel Board hearing.  Prior to the hearing, however, the Veteran notified VA that he wished to cancel the scheduled hearing.  Neither he nor his representative has made a renewed request for a hearing.

The issue of entitlement to a total disability rating based on individual unemployability (TDIU) was remanded by the Board in December 2013 and June 2014.

In a July 2016 statement, the Veteran's representative contends that the Veteran's current appeal before the Board includes claims for increased disability ratings for all of his service-connected disabilities, as well as claims of entitlement to service connection for a right shoulder disability, a cervical spine disability, a right knee disability, hearing loss disability of the left ear, skin cancer, headaches secondary to bilateral eye disabilities, residuals of a right eye injury, residuals of a shrapnel wound to the Veteran's back, and residuals of a shrapnel wound to the Veteran's chest.  

In a statement included with his August 2006 claim, the Veteran contended he has eye disabilities related to service, and stated that he has been to the doctor numerous times with headaches caused by his eye problems.  However, in a September 2006 statement received by VA in November 2006, the Veteran stated he was not submitting a disability claim for headaches.  See September 2006 VA Form 21-4138.

In a May 2007 rating decision, the Agency of Original Jurisdiction (AOJ) granted entitlement to service connection for posttraumatic stress disorder (PTSD), rated as 50 percent disabling; degenerative joint disease of the left knee, rated as 10 percent disabling; tinnitus, rated as 10 percent disabling; hearing loss of the right ear, rated as noncompensable; residual of a shell fragment would of the left posterior chest wall, rated as noncompensable; residuals of a right eye corneal abrasion, rated as noncompensable; residual of a fractured nose, rated as noncompensable; and an inferior, peripheral retinal hole of the left eye, rated as noncompensable.  The RO denied entitlement to service connection for degenerative joint disease of the right knee; right shoulder tendonitis with impingement; degenerative changes of the lumbar spine, status post lumbar laminectomy with instrumentation; degenerative changes of the cervical spine status post anterior cervical discectomy and fusion; hearing loss of the left ear; and basal cell carcinoma (claimed as skin cancer).  

In October 2007, VA received a statement from the Veteran's representative indicating the Veteran wished to reopen a claim of service connection for his lower back condition, and to file a claim for an increased disability rating for the left knee due to surgery.  In a second statement received later in October 2007, the Veteran's representative contended the Veteran's back disability was related to a shrapnel wound in service, and that the medical evidence of record regarding the Veteran's back disability indicated the Veteran was too disabled to continue working.  Neither the Veteran nor his representative indicated disagreement with any decision made in the May 2007 rating decision other than entitlement to service connection for a back disability, and no other notice of disagreement was received within one year of the May 2007 rating decision.  

In the August 2008 rating decision, the AOJ, in pertinent part, granted a 100 percent disability rating based on surgical treatment necessitating convalescence for the degenerative joint disease of the Veteran's left knee effective July 27, 2007, and a 10 percent disability rating from September 1, 2007, and granted entitlement to service connection for residual shrapnel scar on the low back, rated as noncompensable.  The RO also denied entitlement to TDIU.  In February 2009, VA received a notice of disagreement from the Veteran which indicated disagreement only with the denial of service connection for a lumbar spine condition and the denial of individual unemployability.  The Veteran did not submit a notice of disagreement with any other decision rendered in the August 2008 rating decision within one year of that decision.  

In an August 2009 rating decision, the AOJ denied entitlement to a disability rating in excess of 50 percent for PTSD.  The Veteran did not submit a notice of disagreement with the August 2009 rating decision within one year of that decision.  

In an August 2010 rating decision, the AOJ, in pertinent part, closed the previously assigned 10 percent evaluation for degenerative joint disease of the left knee, and granted entitlement to service connection for a left knee total replacement with an evaluation of 100 percent effective June 15, 2009, and an evaluation of 30 percent assigned from August 1, 2010.  The Veteran did not submit a notice of disagreement with the August 2010 rating decision within one year of that decision.

In a January 2014 rating decision, the AOJ granted entitlement to service connection for degenerative changes, lumbar spine, status post lumbar laminectomy with instrumentation, rated as 10 percent disabling.  The issue of entitlement to an increased initial disability rating for the Veteran's back disability is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.

The Board finds the evidence of record does not include any other claims by the Veteran or his representatives seeking entitlement to an increased disability rating for any of the Veteran's service connected disabilities. 

Accordingly, the Board finds that a claim of entitlement to service connection for headaches secondary to bilateral eye disabilities has not been adjudicated by the AOJ.  Further, the Board finds that a timely appeal as to the issues of entitlement to service connection for a right shoulder disability, a cervical spine disability, a right knee disability, hearing loss disability of the left ear, skin cancer, residuals of a right eye injury (other than residuals of a right corneal abrasion), residuals of a shrapnel wound to the Veteran's back (other than residual shrapnel scar on the low back and degenerative changes of the lumbar spine status post lumbar laminectomy with instrumentation), and residuals of a shrapnel wound to the Veteran's chest (other than residual of a shell fragment wound of the left posterior chest wall) has not been filed, and accordingly, those issues are not in appellate status and are not currently before the Board.  

Further, the Board finds that a timely appeal as the issues of entitlement to increased disability ratings for the left knee disability and for PTSD were not filed, and that no claims of entitlement to increased disability ratings for tinnitus; inferior peripheral retinal hole of the left eye; residual, shell fragment sound, left posterior chest wall; residual shrapnel scar on the low back; residuals, right eye corneal abrasion; hearing loss of the right ear; and residual of fractured nose have not been filed.  Accordingly, these issues are not in appellate status, and are not currently before the Board.

Therefore, the Board finds the following issues have been raised by the record in the July 2016 representative statement, but have not been adjudicated by the AOJ: entitlement to increased disability ratings for a left knee disability, PTSD, tinnitus, inferior peripheral retinal hole of the left eye, residuals of shell fragment wound of the left posterior chest wall, residual shrapnel scar on the low back, residuals of right eye corneal abrasion, hearing loss of the right ear, and residual of fractured nose; whether new and material evidence has been received to reopen the claims of entitlement to service connection for a right shoulder disability, a cervical spine disability, a right knee disability, hearing loss disability of the left ear, and skin cancer; and entitlement to service connection for headaches secondary to bilateral eye disabilities and/or secondary to PTSD, residuals of a right eye injury (other than residuals of a right corneal abrasion), residuals of a shrapnel wound to the Veteran's back (other than residual shrapnel scar on the low back and degenerative changes of the lumbar spine status post lumbar laminectomy with instrumentation), and residuals of a shrapnel wound to the Veteran's chest (other than residual of a shell fragment wound of the left posterior chest wall).  See also March 2016 P.N.G. letter opinion (discussing post-traumatic headaches).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015).


FINDINGS OF FACT

1. The Veteran's combined disability rating is at least 70 percent, and his PTSD is rated at 50 percent disabling.

2. The Veteran is unable to secure and follow substantially gainful employment as a result of his service-connected disabilities.


CONCLUSION OF LAW

The criteria for entitlement to a TDIU have been met. 38 U.S.C.A. §§ 1155, 5103, 5103A (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.16, 4.19 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Legal Criteria

It is the established policy of VA that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  38 C.F.R. § 4.16.  A finding of total disability is appropriate "when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation." 38 C.F.R. §§ 3.340(a)(1), 4.15.

"Substantially gainful employment" is that employment "which is ordinarily followed by the nondisabled to earn their livelihood with earnings common to the particular occupation in the community where the veteran resides."  Moore v. Derwinski, 1 Vet. App. 356, 358 (1991).  "Marginal employment shall not be considered substantially gainful employment."  38 C.F.R. § 4.16(a).

In determining whether unemployability exists, consideration may be given to the veteran's level of education, special training, and previous work experience, but not to his age or to any impairment caused by non service-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19.

A total disability rating for compensation may be assigned, where the schedular rating is less than total, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more.  If there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more, and the combined rating must be 70 percent or more.  38 C.F.R. § 4.16(a).

Analysis

The Veteran is currently service connected for PTSD, rated as 50 percent disabling; a left total knee replacement, rated as 30 percent disabling; degenerative changes of the lumbar spine, status post lumbar laminectomy with instrumentation, rated as 10 percent disabling; tinnitus, rated as 10 percent disabling; inferior peripheral retinal hole of the left eye, rated as noncompensable; residual, shell fragment wound of the left posterior chest wall, rated as noncompensable; residual shrapnel scar on the low back, rated as noncompensable; residuals, right eye corneal abrasion, rated as noncompensable; hearing loss disability of the right ear, rated as noncompensable; and residual of a fractured nose, rated as noncompensable.  The Veteran's current combined rating is 70 percent.  See January 2014 rating decision.  Accordingly, the Veteran has met the initial criteria for schedular consideration for the grant of TDIU under 38 C.F.R. § 4.16(a).

The Veteran contends he is unable to secure and follow a substantially gainful occupation due to his service-connected disabilities, to include the effects of the narcotic medications prescribed for pain associated with his orthopedic disabilities, especially his back disability.  See, e.g., July 2016 representative statement; September 2014 Veteran statement; July 2010 VA Form 21-8940.

A December 2005 letter from M.A. indicates the Veteran worked as chief operating officer (COO) at the development corporation for which M.A. is the president.  M.A. indicated he was unaware of the Veteran's back problems when he was hired as COO a year prior, and stated that if he had been aware of the large quantities of narcotics the Veteran was taking to control his pain, he was not sure he would have made the same decision.  He noted the Veteran used a drafting table instead of a desk so he could stand instead of sit, and that it was known among the staff the Veteran could not lift anything.  M.A. stated the Veteran would get up and walk around during meetings because of his back pain, which could be distracting and unprofessional.  The Veteran's speech would be slurred at times, and he would be unable to get his point across, or forget the point he was trying to make.  Further, M.A. reported the Veteran's moods would change erratically, and that at times the Veteran would become very argumentative and "would not listen to any logic or reason."  M.A. concluded, "The staff has learned to deal with 'Oh, don't worry about [the Veteran], he just took a pill...."

A January 2006 letter from Dr. T.C.S. of the Virginia Spine Institute noted the Veteran had been his patient for five years.  In a January 2006 treatment note, Dr. T.C.S. noted the Veteran rated his back pain as 4 out of 10 on most days, and that the Veteran also had developed significant radiculopathy and ongoing neural denervation.  Dr. T.C.S. stated the Veteran was limited in lifting no greater than 10 pounds, and that he needed to change positions and take breaks, with a duration of any activity of only 38 minutes to one hour before needing to lay down and take a break.  Dr. T.C.S. also noted the Veteran took 40 to 60 milligrams of methadone three times a day for pain, causing cognitive impairment including significant short- and long-term memory loss and impaired concentration.  Dr. T.C.S. opined the Veteran's memory loss, significant pain and limitations, as well as his ongoing narcotic use prohibited the Veteran from working, and that to a reasonable degree of medical certainty he did not expect the Veteran would be able to return back to gainful employment, but that his problems would be permanent.  

In July 2006, MassMutual approved the Veteran's claim for disability benefits.  See July 2006 MassMutual letter to the Veteran.  According to the Veteran, this disability policy terminated in July 2013.  As part of this policy, the Veteran had to be examined and submit an Attending Physician's Statement of Disability form three times within the first year, and then at least once per year.  See September 2014 Veteran statement.  In January 2006, this form was completed by Dr. T.C.S., and indicated the restrictions discussed above.  See January 2006 MassMutual Attending Physician's Statement of Disability.

In July 2006, Dr. C.M.W. completed the MassMutual Attending Physician's Statement of Disability.  Dr. C.M.W. listed the primary diagnosis as failed back syndrome, and the secondary diagnosis as lumbar spondylosis.  Objectively the Veteran had reduced mobility, and subjectively he had severe back and leg pain.  The Veteran's medications continued to include methadone.  Dr. C.M.W. stated the Veteran could not use his lower extremities for repetitive movements, and that he could not climb, balance, stoop, kneel, crouch or crawl at all.  The Veteran could occasionally sit, stand, and walk, but Dr. C.M.W. stated the Veteran needed to take breaks and change positions frequently.  Dr. C.M.W. stated the Veteran should not lift greater than 10 pounds, and that his cognitive function was impaired secondary to his medications.  The Veteran could not do constant standing, sitting, or walking, and Dr. C.M.W. stated the Veteran could not do any degree of work, and that his limitations were permanent.  In December 2006, Dr. H.J.K. of Lansdowne Internal Medicine also completed a MassMutual Attending Physician's Statement of Disability, which also found the Veteran could not use his lower extremities for repetitive movements, that he could not climb, balance, stoop, kneel, crouch or crawl at all, but that he could occasionally sit, stand, and walk.  Dr. H.J.K. also opined the Veteran could not perform any degree of work, and that his limitations were permanent.

In October 2006, the Veteran applied for disability benefits from the Social Security Administration (SSA).  The Veteran indicated he was unable to work due to his cervical spine, lumbar spine, bilateral knee injuries, right shoulder injury, PTSD, residuals of shrapnel wounds, and his use of narcotics for pain management.  However, the Veteran mostly described difficulties sitting, standing, and walking due to his back pain, his need to change positions frequently, and cognitive impairments due to his prescribed narcotic pain medications.  See October 2006 SSA disability report; see also December 2006 SSA pain questionnaire.  

In a January 2007 treatment note, Dr. E.H. noted the Veteran's history of low back pain and surgeries, and his chronic use of narcotic methadone for his chronic pain associated with his degenerative disc disease.  Upon examination, the Veteran had pain in the lower back as well as numbness, muscle weakness, and decreased reflexes in his lower extremity.  See also January 2007 Dr. M.E.K. examination report (performed in conjunction with the Veteran's SSA disability claim).

Upon a March 2007 VA audiological examination, the Veteran reported he had difficulty hearing conversation in background noise, particularly female voices.  

In April 2007, a medical consultant reviewed the Veteran's SSA mental residual functional capacity from a February 2007 psychological examination.  See February 2007 R.E.D. psychological examination.  The consultant stated that while the Veteran had the ability to maintain attention and concentration on both simple and detailed tasks, for detailed tasks it would be inconsistent and not always for 2 hour periods due to interference from psychologically based symptoms, pain and anxiety.  In April 2007, SSA awarded disability benefits to the Veteran, with a primary diagnosis of a back disorder, and a secondary diagnosis of an anxiety related disorder.

Upon an April 2007 VA examination, the Veteran reported he retired in December 2005 in part due to heavy narcotic use for his back pain.  The examiner noted the Veteran's current medications included methadone and Lyrica for pain, and that the Veteran had some mental dysfunction.  The Veteran reported constant low back pain that was burning and throbbing, and rated 6 out of 10 even on the medications.  The Veteran reported the pain was aggravated by lifting, twisting, and bending, alleviated by lying down, and that he would experience flare-ups of back pain on a daily basis, lasting 2-to-3 hours.  The Veteran reported left radicular pain down into his left leg, as well as numbness in his foot.  The Veteran also reported intermittent burning-type discomfort in his left knee about once a week, lasting 20 to 30 minutes, rated as 6 out of 10.  The Veteran reported he treated his left knee pain with the same medications used for his back pain.

In August 2007, Dr. E.H. completed a MassMutual Attending Physician's Statement of Disability.  The primary diagnosis was degenerative disc disease of the lumbar spine, and the secondary diagnoses appear to be knee osteoarthritis and a right rotator cuff tear.  The Veteran's objective findings were decreased range of motion for the lower back, and his subjective symptoms were pain with sitting, flexion, extension, and rotation of the lower back, as well as decreased range of motion of the knees.  Dr. E.H. stated the Veteran could not use his lower extremities for repetitive movements, and that he could not climb, balance, stoop, kneel, crouch or crawl at all.  The Veteran could occasionally sit, stand, and walk.  Dr. E.H. stated the Veteran should not lift any object heavier than 10 pounds, and that the narcotics impaired his cognitive ability.  Dr. E.H. stated the Veteran could not stand and sit for prolonged periods.  Dr. E.H. opined the Veteran could not do any degree of work, and that his restrictions and limitations were permanent.  

In January 2008, Dr. E.H. again completed a MassMutual Attending Physician's Statement of Disability, at which time the Veteran's restrictions and limitations due to his severe degenerative disc disease and his shoulder and knee osteoarthritis, as well as his methadone use, were continued, to include that the Veteran could not do prolonged sitting, standing, or walking.  Dr. E.H. again stated the Veteran could not do any degree of work, and that his restrictions and limitations were permanent.

Upon VA examination in June 2008, the VA examiner noted the Veteran was still using methadone daily, which the Veteran reported using for his back pain, but stated it also helped the pain in his left knee.  The examiner reported drowsiness and slow thinking as side effects.  The Veteran reported daily, constant pain rated as 6 out of 10 in his left knee following arthroscopic surgery in 2007.  The Veteran also reported daily, constant pain in his back on the L3-L4 area rated as a 5 or 6 out of 10, which he described as an ache.  The Veteran reported flare-up pain rated as 8 out of 10.  The June 2008 VA examiner noted the Veteran put his hands over his head in frustration many times during the examiner due to apparent memory issues. 

In September 2008, Dr. E.H. again completed a MassMutual Attending Physician's Statement of Disability.  The Veteran's primary diagnosis was again severe degenerative disc disease, and his secondary diagnoses were shoulder and knee osteoarthritis.  Objectively the Veteran had reduced mobility of the shoulder, knee, and lumbar spine, and subjectively the Veteran had severe back, knee, and shoulder pain.  Dr. E.H. indicated the Veteran still could not use his lower extremities for repetitive movements, and that he could not climb, balance, stoop, kneel, crouch or crawl at all, and could occasionally sit, stand, and walk, but he needed breaks to rest between activities.  Dr. E.H. stated the Veteran should not lift more than 10 pounds, and that his cognition was affected by his chronic pain medications.  The Veteran could not do constant sitting, standing, or walking.  Dr. E.H. again opined the Veteran could not do any degree of work, and that his restrictions and limitations were permanent.

In September 2009, Dr. E.H. again completed a MassMutual Attending Physician's Statement of Disability.  The Veteran's primary diagnosis was failed back syndrome, and his secondary diagnosis was severe degenerative osteoarthritis.  The Veteran's objective findings were multiple fusions of the lumbosacral spine, and the Veteran's subjective symptom was chronic low back pain.  Dr. E.H. noted the Veteran had successful bilateral total knee replacements in 2009.  The Veteran's medication list continued to include methadone.  Dr. E.H. indicated the Veteran still could not use his lower extremities for repetitive movements, and that he could not climb, balance, stoop, crouch, crawl, sit, or stand at all.  The Veteran could occasionally kneel and walk.  Dr. E.H. remarked the Veteran was severely limited in his ability to function due to his failed back syndrome and chronic degenerative osteoarthritis, and that the medications that he took for these conditions impaired his ability to function in a work environment.  Dr. E.H. again stated the Veteran could not do any degree of work, and that his restrictions and limitations were permanent.  

Upon a May 2010 VA examination, the examiner noted the Veteran's left total knee replacement in June 2009.  The Veteran reported his current symptoms included occasional swelling and aching only if laying on his left side, and the Veteran denied any limitations with standing or walking, and denied any flare-ups or any need for assistive devices.  The May 2010 VA examiner noted the Veteran used methadone for his back pain, but that it also helped with his knee.  The May 2010 VA examiner reported no functional limitations in the Veteran's left knee.

In September 2010, Dr. E.H. again completed a MassMutual Attending Physician's Statement of Disability.  The Veteran's primary diagnosis was severe degenerative disc disease to the lumbosacral spine, and his secondary diagnoses were shoulder and knee osteoarthritis.  Objectively the Veteran had reduced range of motion of the shoulder, knee, and lumbar spine, and subjectively the Veteran had severe back, knee, and shoulder pain.  Dr. E.H. indicated the Veteran still could not use his lower extremities for repetitive movements, and that he could not climb, balance, stoop, kneel, crouch or crawl at all.  The Veteran could occasionally sit, stand, and walk.  Dr. E.H. stated the Veteran should not lift more than 10 pounds, and that he could not do constant sitting, standing, or walking.  Dr. E.H. again opined the Veteran could not do any degree of work, and that his restrictions and limitations were permanent.

In a September 2011, MassMutual Attending Physician's Statement of Disability, Dr. E.H. listed the Veteran's subjective symptoms as chronic, severe low back pain with left leg radiculopathy and knee and shoulder pain bilaterally.  Dr. E.H. indicated the Veteran could not climb, balance, stoop, kneel, crouch, crawl, stand, or walk at all, and could occasionally sit.  Dr. E.H. stated the Veteran could not work due to his medical condition and adverse effects of his medications, that his restrictions and limitations were permanent, and that the Veteran was not expected to return to work.  

In August 2012, Dr. E.H. again opined the Veteran could not work due to his chronic medical problems and severe effects from his medications, and that his restrictions were permanent.  See August 2012 MassMutual Attending Physician's Statement of Disability.

In a March 2013 letter, Dr. T.C.S. stated the Veteran was still suffering from an ongoing disability, with decreased function in his lower extremities and low back due to severe pain.

Upon a February 2014 VA back examination, the Veteran reported his current medications continued to include methadone.  The examiner noted the Veteran had a dorsal stimulator placed in 2008 to help with pain management.  The Veteran reported that while on methadone, Cymbalta, and with the dorsal column stimulator, he had pain all the time in the form of an ache in his lumbar spine, worsened by lifting 30 to 40 pounds, which would cause him to develop increased pain.  The Veteran reported he had to continually move, and could not sit for long periods of time or he would tighten up.  The Veteran also reported experiencing sciatic pain to his left ankle if he lowered his methadone dose.  The Veteran reported experiencing flare-ups of back pain daily due to carrying weight, which were alleviated by lying down for an hour.  The February 2014 VA examiner reported the Veteran had full range of motion of his thoracolumbar spine upon examination, with painful motion through the full range of flexion, extension, and left lateral flexion.  The Veteran's functional impairment was listed as pain on movement, and the VA examiner found no radicular pain or other symptoms of radiculopathy.  The February 2014 VA examiner opined the Veteran had minimal functional impairment due his thoracolumbar spine disability.

In an April 2015 addendum opinion, the February 2014 VA examiner noted the Veteran's wide range of reported volunteer activities upon the February 2014 VA examination, ranging from trauma intervention, IT work, bookkeeping, and volunteering with school children, and stated these indicated a wide range of necessary activity levels.  The examiner also noted the Veteran's reports regarding the severity of his service-connected back disability and its functional effects, but the VA examiner noted the physical examination findings upon the February 2014 examination, including the normal range of motion, and no evidence the Veteran was unable to sit or stand for long periods of time, as supporting his conclusion that the Veteran's functional impairment was minimal.  The February 2014 VA examiner also noted the letters and medical documentation dated in 2006, and stated that evidence of increased ability and clinical improvement upon VA examination in 2014 was within the realm of medical possibility, given the large time lapse and the number of therapeutic interventions in this time period.

Upon a February 2014 VA audiological examination, the Veteran reported trouble hearing female voices, especially over the telephone, and that he tended to watch faces to understand what was being said.  The Veteran also reported playing the television too loudly.  The February 2014 VA examiner opined that the Veteran's current hearing loss would create a difficult work situation if he were in a position of communicating with the public in a noisy work environment, or in a situation where he was required to communicate over a radio, telephone, or intercom system for large portions of the day.  However, she noted the Veteran was in the process of getting hearing aids, and that with hearing aids, the Veteran should be able to communicate effectively, in most listening situations.  See also June 2014 VA audiology note (Veteran issued bilateral hearing aids).

In a December 2015 letter opinion, Dr. E.H. noted the Veteran's history of a service-related grenade injury that resulted in problems with chronic low back pain, degenerative disc disease, and a failed back syndrome.  Dr. E.H. noted that as a result of the Veteran's injury, he has required the use of high-dose opioid narcotics, and at that time the Veteran was taking methadone 10 milligrams, 5 tablets in the morning and 4 tablets at bedtime.  Dr. E.H. stated the Veteran reported that the pain medications help keep his symptoms stable and well-controlled.  Dr. E.H. opined that due to the severity of his lower back problems and the large doses of pain medications that the Veteran takes on a daily basis, he is unfit to work in any manner.

In a March 2016 letter opinion, Dr. P.N.G. reported that he reviewed the Veteran's complete claims file, and examined the Veteran.  Dr. P.N.G. stated the Veteran's service-connected back disabilities cause him permanent limitations in the range of motion in his back, in that the Veteran is able to bend only to 30 degrees, extend to zero degrees, only able to bend his left side to 5 degrees, and only able to bend right side to 5 degrees.  Dr. P.N.G. stated these limitations significantly affect the Veteran's ability to sit, stand, walk, and to lift and carry weight.  The Veteran could only sit for 15 minutes at one time, shifting his weight in "the most uncomfortable fashion."  The Veteran could sit for perhaps up to 3 hours total in an 8 hour work day.  The Veteran could only stand in one place for about 10 minutes, very unsteadily and holding onto an adjacent object for balance, and leaning slightly to the right and making moaning sounds as if he was in moderate distress.  The Veteran could stand for possibly a total of 2-to-2.5 hours in an 8 hour work day, at the end of which he would be experiencing severe pain.  Dr. P.N.G. further reported the Veteran could walk continuously for about 10 minutes at one time, and for a total of 2-to-2.5 hours.  Dr. P.N.G. stated the Veteran cannot use his legs for repetitive, continuous activities due to his back and leg disabilities.  Dr. P.N.G. also stated the Veteran can lift up to 10 pounds up to one third of an 8 hour day, and lift or carry up to 5 pounds up to two thirds of an 8 hour day.  Dr. P.N.G. stated the Veteran required a cane and/or walker when standing or walking, preferably a walker, due to balance problems resulting from the Veteran's lower back disability.  

Dr. P.N.G. also discussed both of the Veteran's knees, although only the Veteran's left knee disability is currently service connected.  Dr. P.N.G. stated the Veteran's restrictions regarding sitting, standing, and use of his legs for repetitive movements are the same as those caused by his back disability.  The Veteran can walk continuously for about 10 minutes at one time, and for about 120 to 150 minutes total in an 8 hour work day.  Further, when sitting, the Veteran will have to elevate his feet to at least chair height or higher for at least 2 hours out of every 8 hour work day to prevent significant swelling and pain in both his feet and ankles.

Regarding the Veteran's hearing loss, the Veteran reported to Dr. P.N.G. that he has difficulty with conversational speech.

Finally, Dr. P.N.G. opined that the Veteran's mental acuity has been altered by the large amounts of opioids and other chemicals he has been using for pain that would affect his focus and his ability to concentrate and use good judgment.  Dr. P.N.G. noted the Veteran's reports that without his pain medications, he is focused on "hurting" due to the pain he experiences, he cannot focus, and the level of pain will caused him to totally abandon tasks.  

Dr. P.N.G. opined, "I can conclude based on my review of the medical records during service, and from service to the present time that [the Veteran] is physically unable to obtain or maintain substantial gainful employment.  Thus, he has been totally disabled since at least January 2006, due to his service-connected lumbar spine, left knee, tinnitus, and hearing loss."  

In an April 2016 vocational evaluation report, C.A.Y. stated he had interviewed the Veteran, and reviewed the Veteran's claims file, including the Residual Functional Capacity (RFC) form completed by Dr. P.N.G. in March 2016, and submitted with Dr. P.N.G.'s letter opinion.  

C.A.Y. noted the RFC form allows the Veteran to sit for 3 hours in an 8 hour work day, and limits his lifting to 6-to-10 pounds.  C.A.Y. stated this means that the Veteran is restricted to sedentary work, as that term is defined by the Dictionary of Occupational Titles, published by the U.S. Department of Labor.  However, C.A.Y. related the definition for sedentary work requires the individual to be able to sit for 6 hours out of 8 hours, and since the Veteran able to sit only 3 hours per day, he is precluded from even sedentary work.  C.A.Y. noted that Dr. P.N.G.'s report also mentions the requirements for the Veteran to use a walker while standing, and the need to elevate the feet while sitting, and opined that just these restrictions preclude all work that exists in the national economy.  C.A.Y. also noted the Veteran's postural restrictions of no bending, squatting, crawling, climbing, or reaching, and stated that when these are taken with environmental limitations listed in the RFC, that combination also precludes almost all work.  Therefore, C.A.Y. concluded that physically, the Veteran falls well below the threshold required for even sedentary work.

Psychologically, C.A.Y. noted the letter opinion and RFC form from Dr. P.N.G. indicated the Veteran experiences an extreme impairment in his ability to function regarding his use of judgment with the public, interactions with supervisors, dealing with work stresses, functioning independently, and maintaining concentration and attention.  The Veteran's ability to follow work rules, relate to co-workers, and dealing with the public were reported as being restricted between severe and poor.  Further, the Veteran's pain was reported as being intractable and virtually incapacitating, and physical activity increases the Veteran's pain to such an extent that bed rest or medication is needed.  C.A.Y. stated that other restrictions included the Veteran's inability to behave in an emotionally stable manner, relate predictably in social situations, and demonstrate reliability.  C.A.Y. noted the Veteran has what he described as "a vocationally prohibitive problem," in that "if he takes his narcotic medication for his service[-]connected lower back and left knee disabilities, these medications materially impair his daily concentration and functioning, so that he exercises poor judgment.  If he does not take his narcotic medication daily, then his pain is so severe that his concentration is diminished to the point where even simple and repetitive tasks are beyond him, as well as irritability and anger surfacing."  C.A.Y. concluded that the Veteran's mental restrictions are independently totally disabling.    

Based upon all these factors, C.A.Y. opined that the Veteran is totally disabled solely due to his service-connected disabilities.

The Board finds that the totality of the evidence of record indicates the functional impairments caused by the Veteran's service-connected disabilities, particularly the service-connected back disability and left knee disability, to include the prescribed pain medications, and the right ear hearing loss disability render the Veteran unable to secure or follow a substantially gainful occupation.  

Although the February 2014 VA examiner indicated in the February 2014 examination report and the April 2015 addendum opinion that the Veteran's functional effects due to his service-connected back disability were minimal, and that it was within the realm of medical possibility the Veteran's back had improved, it does not appear that the VA examiner was able to review all the MassMutual Attending Physicians' Statements of Disability dated from 2006 through 2012, as they were not all of record at that time.  Further, the Veteran's treating physicians, to include Dr. T.C.S. and Dr. E.H., have indicated the Veteran continues to experience severe and permanent physical restrictions and limitations due to his service-connected back and left knee disabilities throughout the appeal period, and have opined that such disabilities preclude the Veteran from performing any work, as evidenced in their letter opinions and the MassMutual Attending Physicians' Statements of Disability.  Although some of the Statements of Disability considered the nonservice-connected right knee and right shoulder disabilities, the statements have consistently indicated throughout the appeal period that the Veteran suffers severe functional effects in his physical functioning, to include due to pain, due to his back and left knee.

Further, the Board finds the totality of the evidence of record indicates that the Veteran's chronic use of prescribed narcotic pain medications, to include methadone, due to the severe pain he experiences secondary to his service-connected back and left knee disabilities causes significant cognitive impairment.  Issues on the job secondary to the Veteran's use of pain medications were corroborated by M.A., the president of the Veteran's last employer, in his December 2005 letter.  The Veteran's treating physicians have repeatedly noted in the MassMutual Attending Physicians' Statements of Disability that the Veteran has experienced cognitive impairment secondary to his pain medications, as did Dr. E.H. in his December 2015 letter opinion.  These cognitive impairments, including their severity and functional effects, were also described by Dr. P.N.G. and C.A.Y. in their evaluations of the Veteran, and would preclude substantially gainful sedentary employment.

Finally, the totality of the evidence of record also indicates the Veteran's right ear hearing loss disability would affect his functioning in an occupational setting, as the Veteran would have difficulty communicating in noisy environments, or when not face-to-face with the speaker, as discussed by the February 2014 VA audiological examiner.  Although the Veteran has been issued hearing aids, Dr. P.N.G.'s March 2016 examination report indicates the Veteran continues to experience difficulties with conversational speech.

Accordingly, based on the evidence of record and resolving all doubt in the Veteran's favor, the Board finds the functional effects of the Veteran's service-connected disabilities render him unable to secure and follow a substantially gainful occupation.  Therefore, a TDIU is warranted.

Special Monthly Compensation

Finally, special monthly compensation (SMC) at the housebound rate is payable where a veteran has a single service-connected disability rated as 100 percent and: (1) has additional service-connected disability or disabilities independently ratable at 60 percent, separate and distinct from the 100 percent service-connected disability and involving different anatomical segments or bodily systems, or (2) is permanently housebound by reason of service-connected disability or disabilities.  38 U.S.C.A. § 1114(s); 38 C.F.R. § 3.350(i).  When a veteran is awarded TDIU based on a single disability and receives schedular disability ratings for other conditions, SMC based on the statutory housebound criteria may be awarded so long as the same disability is not counted twice, i.e., as a basis for TDIU and as a separate disability rated 60 percent or more disabling.  See 75 Fed. Reg. 11,229, 11,230, Summary of Precedent Opinions of the VA General Counsel (March 10, 2010) (withdrawing VAOPGCPREC 6-1999 in light of Bradley v. Peake, 22 Vet. App. 280 (2008)).  

Here, although the Veteran has been awarded entitlement to TDIU, the Board has found that entitlement to TDIU is based on the combined effects of multiple service-connected disabilities, as discussed above, and is not based on a single disability.  Therefore, the Veteran does not have a single service-connected disability rated as 100 percent disabling, and accordingly, the Board finds the issue of entitlement to SMC at the housebound rate has not been raised.


ORDER

Entitlement to a TDIU is granted.


REMAND

In the December 2013 decision, the Board granted entitlement to service connection for degenerative changes of the lumbar spine, status post lumbar laminectomy with instrumentation.  In a January 2014 rating decision, the AOJ granted an initial 10 percent disability rating for this disability.

The Veteran's representative contends that in April 2014, the Veteran submitted a notice of disagreement with the initial disability rating assigned for his back disability.  See, e.g., September 2016 representative statement; July 2016 representative statement; June 2015 representative statement.  The Board finds the evidentiary record does not contain a notice of disagreement from the Veteran regarding the initial disability rating assigned for his service-connected back disability.  See also June 2014 Board remand (citing to a February 2014 VA examination report and the July 2010 VA Form 21-8940 as supporting the Veteran's contention that his service-connected back disability is the disability which renders him unemployable).

However, in September 2014, the Veteran submitted evidence in support of his claim for a TDIU, to include re-submitting the July 2010 VA Form 21-8940 in which the Veteran contended his is unable to secure or follow any substantially gainful occupation due to his shrapnel wound to his low back, as well as a copy of a December 2005 letter from the Veteran's last employer regarding the effects of the Veteran's back disability and required pain medications on his employment.  As this evidence was received within a year of the January 2014 rating decision, the Board will afford the Veteran the benefit of the doubt, and will construe this evidence as a notice of disagreement with the initial disability rating assigned to the Veteran's service-connected back disability.

The Board recognizes that claimants must now submit a specific VA Form 21-0958, Notice of Disagreement, in order to begin processing of a notice of disagreement. However, the VA regulation requiring the filing of a VA Form 21-0958 to initiate a notice of disagreement is applicable to claims and appeals filed on or after March 24, 2015.  As the Veteran's claim was received on October 7, 2013, the Board finds that a VA Form 21-0958 is not required, and the Veteran has timely submitted a notice of disagreement.

Because the notice of disagreement placed the issue in appellate status, the matter must be remanded for the originating agency to issue a statement of the case.  See Manlincon v. West, 12 Vet. App. 238, 240-41 (1999).

Accordingly, the case is REMANDED for the following action:

Issue a statement of the case, and notify the Veteran and his representative of his appellate rights, with respect to the issue of entitlement to an increased initial disability rating for degenerative changes of the lumbar spine, status post lumbar laminectomy with instrumentation.  The Veteran and his representative should be informed of the requirements to perfect an appeal with respect to this issue.  If the Veteran perfects an appeal, the AOJ should ensure that all indicated development is completed before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


